Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is in response to Applicants’ Remarks filed on June 8th, 2021, responding to the Office Action provided in the rejection of claims 17-20, 22-25, and 27-30.
Status of Claims
Claims 17-30 are pending in the application and have been examined below, of which, claims 17, 22, and 27 are presented in independent form.
Applicants’ arguments with respect to claims 17, 22, and 27 have been considered but are moot in view of the new ground(s) of rejection. See Anderson et al. (U.S. Patent 8,856,725 – hereinafter, Anderson – art of record) in view of Fox et al. (Patent No. 8,656,343 – hereinafter, Fox – art made of record).
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Allowable Subject Matter
Claims 21, 26, and 31 are objected to as being dependent upon rejected base claims 17, 22, and 27, respectively, but would be allowable if rewritten in independent forms including all of the limitations of the base claims and any intervening claims.
Double Patenting
Upon Applicant’s request, the double patenting rejections, while still in effect and not having been withdrawn, are deferred until the claims are in a final form that would otherwise be in condition for allowance.
Claim Rejections - 35 U.S.C § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-20, 22-25, and 27-30 are rejected under 35 U.S.C. § 103 as being unpatentable over Anderson et al. (U.S. Patent 8,856,725 – hereinafter, Anderson – IDS filed 04/24/2020) in view of Fox et al. (Patent No. 8,656,343 – hereinafter, Fox).
Regarding claim 17:
Anderson discloses a computer-implemented method, comprising: 
receiving, from a first user, a change to a software system under development from a first user (FIG. 1 and associated text, “For example, software development personnel 102 may utilize the source code control system 116 to ‘check-in’ a code change 118 into the source code repository 112. The code change 118 may comprise a ; 
calculating, based upon success of prior changes received from the first user, a merit score for the first user (“The reputation engine may further utilize the collected code quality metrics to compute personnel reputation scores for one or more development personnel related to the code changes, such as developers, reviewers, testers, and the like.” (See col. 2: lines 32-36). FIG. 1 and associated text, such as, “the reputation engine 130 may further use the code quality metrics 120 to compute personnel reputation scores 134 regarding development personnel 102 in the environment 100… The personnel reputation scores 134 may comprise a single, overall reputation score for each of software development personnel 102, or each person may have separate scores in the various software development roles that they place in the software development environment 100, such as developer, code reviewer, software tester, and the like.” (See Col. 5, line 36 – Col. 6, line 39)).
Although Anderson teaches utilizing a developer’s reputation score to identify good developers and experts, but, Anderson does not explicitly disclose:
comparing the merit score for the first user with a merit threshold for the software system under development; 
determining that the merit score for the first user complies with the merit threshold; and 
accepting, responsive to the determining, the change from the first user for inclusion in a build of the software system under development.

comparing the merit score for the first user with a merit threshold for the software system under development (FIG. 5 and associated text, such as, “The information from the determination of user context 503 and the determination of artifacts' contexts 505 may be used for providing 507 a second evaluation and subjective scaling of the scores of the artifacts based on a suitability comparison of the artifacts in context with user information in context. For example, the objective score of an artifact 525, 585 which has the same or overlapping (comparing) context (e.g., for the artifact's project 523, a same or overlapping organization, geographic location, organization size, organization industry, organization regulations, public/private organization, and the like) as the user's project and/or provided preferences will be scaled upward…”  (Emphasis and comments added – See Col. 11 lines 19-54)); 
determining that the merit score for the first user complies with the merit threshold (FIG. 5 and associated text, such as, “The information from the determination of user context 503 and the determination of artifacts' contexts 505 may be used for providing 507 a second evaluation and subjective scaling of the scores of the artifacts based on a suitability comparison of the artifacts in context with user information in context. For example, the objective score of an artifact 525, 585 which has the same or overlapping context (e.g., for the artifact's project 523, a same or overlapping organization, geographic location, organization size, organization industry, organization regulations, public/private organization, and the like) as the user's project and/or complies)…”  (Emphasis and comments added – See Col. 11 lines 19-54)); and 
accepting, responsive to the determining, the change from the first user for inclusion in a build of the software system under development (“The objective scoring 501 and the subjective suitability comparison 507 are combined to provide scaled scores 593. The scaled scores 593 can then be used in any number of ways to determine which artifact or artifacts should be utilized by a software developer. An artifact can be selected by a user based on the scaled scores, or can be assigned to a user by the system using known selection techniques.”  (Emphasis added – See Col. 11, lines 56-62)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fox with the teachings of Anderson so that aiding the software developer in ensuring that a selected and in-use artifact continues to be appropriate for each particular developer and for each particular project of that developer. (See Col. 6, lines 42-45).

Regarding claim 18:
The rejection of claim 17 is incorporated, Anderson further discloses wherein: the software system under development includes software artifacts from a plurality of different software technology classifications (“In addition, the development personnel reputation scores may allow for recognition for good developers, testers, and code reviewers, facilitate a code quality reward system, allow developers to identify experts in the organization in a particular technical area, automatically generate code review a good reputation of reviewing a particular type of code, and identify personnel to facilitate interviewing, hiring, mentoring, and evaluating other developers.” (Emphasis added – See col. 2: lines 18-26)); 
the change is for a software artifact of a selected one of the plurality of different software technology classifications (“In addition, the development personnel reputation scores may allow for recognition for good developers, testers, and code reviewers, facilitate a code quality reward system, allow developers to identify experts in the organization in a particular technical area, automatically generate code review groups based on personnel with a good reputation of reviewing a particular type of code, and identify personnel to facilitate interviewing, hiring, mentoring, and evaluating other developers.” (Emphasis added – See col. 2: lines 18-26)); 
But, Anderson does not explicitly teach:
the merit score for the first user compared with the merit threshold is specific to the selected software technology classification.
However, Fox teaches the merit score for the first user compared with the merit threshold is specific to the selected software technology classification (FIG. 5 and associated text, such as, “The information from the determination of user context 503 and the determination of artifacts' contexts 505 may be used for providing 507 a second evaluation and subjective scaling of the scores of the artifacts based on a suitability comparison of the artifacts in context with user information in context. For example, the objective score of an artifact 525, 585 which has the same or overlapping context (e.g., for the artifact's project 523, a same or overlapping organization, geographic location, organization size, organization industry, organization regulations, public/private complies)…”  (Emphasis and comments added – See Col. 11 lines 19-54)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fox with the teachings of Anderson so that aiding the software developer in ensuring that a selected and in-use artifact continues to be appropriate for each particular developer and for each particular project of that developer. (See Col. 6, lines 42-45).

Regarding claim 19:
The rejection of claim 17 is incorporated, Anderson further discloses wherein the merit score for the first user is adjusted according to whether a test applied to the build including the change is successful (“In another embodiment, the reputation engine 130 may further use the code quality metrics 120 to compute personnel reputation scores 134 regarding development personnel 102 in the environment 100.” (Emphasis added –See col. 4: lines 36-41). “The code quality metrics 120 may further include data regarding unit and/or system testing of the code change 118 and/or associated code artifact(s) 114, such as the identity of the software development personnel 102 performing the testing, automated test results, iterations of modification and retesting throughout the testing process, and the like.” (Emphasis added – See col. 5: line 65)).




The rejection of claim 17 is incorporated, Anderson further discloses wherein the change is approved by a second user having at least a minimum merit score (“In addition, the development personnel reputation scores may allow for recognition for good developers, testers, and code reviewers, facilitate a code quality reward system, allow developers to identify experts (having at least a minimum merit score) in the organization in a particular technical area, automatically generate code review groups based on personnel with a good reputation of reviewing a particular type of code, and identify personnel to facilitate interviewing, hiring, mentoring, and evaluating other developers.” (Emphasis and comments added – See col. 2: lines 18-26)), and the merit score for the second user is adjusted according to the change in the build of the software system under development being successful (“In addition, the code quality metrics 120 regarding this event (success of including the change) may further weigh negatively towards the personnel reputation score 134 of the development personnel 102 who reviewed the code, those who tested it, and the like.” Emphasis and comments added – See col. 5: line 65 - col. 6: line 12. Also, see col. 10: lines 29-44).

Regarding claim 22:
This is a computer-implemented system version of the rejected method claim 17 above, wherein all the limitations of this claim have been noted in the rejection of claim 1 and is therefore rejected under similar rationale.



The rejection of base claim 22 is incorporated. All the limitations of this claim have been noted in the rejection of claim 18, and is therefore rejected under similar rationale.

Regarding claim 24:
The rejection of base claim 22 is incorporated. All the limitations of this claim have been noted in the rejection of claim 19, and is therefore rejected under similar rationale.

Regarding claim 25:
The rejection of base claim 22 is incorporated. All the limitations of this claim have been noted in the rejection of claim 20, and is therefore rejected under similar rationale.

Regarding claim 27:
This is a computer program product version of the rejected method claim 17 above, wherein all the limitations of this claim have been noted in the rejection of claim 17, and is therefore rejected under similar rationale.





The rejection of base claim 27 is incorporated. All the limitations of this claim have been noted in the rejection of claim 18, and is therefore rejected under similar rationale.

Regarding claim 29:
The rejection of base claim 27 is incorporated. All the limitations of this claim have been noted in the rejection of claim 19, and is therefore rejected under similar rationale.

Regarding claim 30:
The rejection of base claim 27 is incorporated. All the limitations of this claim have been noted in the rejection of claim 20, and is therefore rejected under similar rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH THI MINH BUI whose telephone number is (571)270-1976.  The examiner can normally be reached on Monday - Friday: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HANH THI-MINH BUI/Primary Examiner, Art Unit 2192                                                                                                                                                                                                        August 20th, 2021